DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The indicated allowability of claims is withdrawn in view of the newly discovered reference(s) to Anastasaki et al.  Rejections based on the newly cited reference(s) follow in view Anastasaki et al. for teaching the discrimination of geographic origins, i.e. a food production area, of saffron based on sensed color and odor.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


a controller circuit; 
a communication interface; and 
notification interface.

These terms are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because one of ordinary skill in the art would know what the structure is based on both the name of the element tied with the recited function, i.e. it is structure known in the art/prior art structure. The recited function imparts sufficient structure by reciting what the algorithm is (i.e. how it achieves the determination) that the structure is known in the art. For instance, evidence has been found that the controller circuit that which can identify the “production area” of the food product by comparing color and odor information with stored data associated to the production area is a known structure (i.e. Anastasaki et al. See also references cited by Anastasaki et al.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ehara et al. (US 4,770,027, “Ehara”) in view of Anastasaki et al. (“Geographical differentiation of saffron by GC-MS/FID and chemometrics”).

With respect to claim 1, Ehara shows an inspection apparatus comprising:
a container (chamber 11) configured to store a specimen, the specimen being a food product; 
a gas sensor (13) configured to detect a substance emitted by the specimen stored in the container and which is used to compare (i.e. difference) to a known food and thereby identify the type of food (col. 4, ll. 47-56);

a controller circuit (annunciator device) configured to judge a quality of the specimen on the basis of the substance detected by the gas sensor (col. 4, ll. 45-47) 
the container is configured such that the specimen is removably stored therein (door 12,), and
a refresh process is performed to refresh the inside of the container (col. 6, ll. 24-27), and


	Ehara does not show the fan switch is controlled by a controller. It is taken that using a computer to control or replace a switch as admitted prior art, and at the time of filing of the 
	Ehara also does not show a color sensor and that the controller discussed above is configured to determine a production area of the food product based on the information related to the substance detected by the gas sensor and the information acquired by the color sensor and comparing the information detected by the gas sensor and acquired by the color sensor with stored data associating the odor and color of the food product with the production area.

	Anastasaki shows geographic differentiation of saffron and teaches that differentiation of saffron from different countries has been successfully achieved by measuring chemical compounds present in the saffron matrix (e.g. aroma, taste and color compounds) using various analytical techniques such as high performance liquid chromatography (HPLC), near-infrared (NIR) spectroscopy, and by C isotopic analysis (Introduction).
	At the time of filing of the claimed invention, it would have been obvious to add the capability to geographically differentiate saffron from different countries by measuring aroma (a gas sensor), taste and color compounds (a color sensor) and comparing the sensed information with stored sensed information (e.g. see Tables 2 and 5) associated with the production area (i.e. different countries).
With respect to claims 3-5, Ehara shows that the ventilation fan is operated to remove residual odors (“deodorize” col. 7, line 10) and thus it would have been after a substance that released the odors was tested and thus it would be before the next substance (e.g. “chocolate”) is tested.

With respect to claim 8, Ehara teaches the purpose of the device is for determining freshness, fermentation, classification, etc.
 With respect to claim 9, Ehara shows all the elements as discussed for claim 1 and shows a network communicator (Fig. 8, 210, 410).
With respect to claims 10 and 11, see discussion above for claim 6.
With respect to claims 12 and 13,  Ehara show the sensors being a semiconductor metal oxide (col. 3, ll. 29-35) and thus can be operated to sense gases having ethylene, alcohol sensor, sulfur, and ammonia.
With respect to claims 14 and 15, Ehara show the sensors being a semiconductor metal oxide (col. 3, ll. 29-35 of Ehara).

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ehara and Anastasaki as applied to claim 1 above and further in view of Pi (US 2018/0136119).
	With respect to claim 2, Ehara does not show that the color sensor captures an image of the specimen to acquire the information related to the color.	
Pi shows a food state measuring device comprising:
a gas sensor (520, [0090]) configured to detect a substance emitted by the specimen;
a color sensor (110, 510) configured to acquire information related to a color of the specimen stored in the container and captures an image of an appearance of the specimen to acquire the information related to the color (Abstract); and
a controller (560, 150) configured to judge a type of the food product from the difference of odor and difference of color thereof and judge a quality of the food product of its type on the 

At the time of filing of the claimed invention, it would have been obvious to add an additional color sense, the color image sensor of Pi, in order to capture an image of the specimen to acquire the state or freshness information [0006] of other kinds of food.

With respect to claims 6, Ehara does not show a memory storing data correlating volatile concentration [0090]-[0093] with quality. Pi shows a memory storing data (531) correlating volatile concentration with quality. It would have been obvious to use a memory to store the table and give the controller the ability to determine property of the food, e.g. the kind of food and freshness of food [0092].


Response to Arguments
Claim Interpretation under 35 U.S.C. 112(f):
	Claims are no longer interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph for reasons discussed above.

Claim rejections under 35 U.S.C. 102/103:
Applicant’s arguments have been considered but are moot because the arguments do not apply to the combination of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419.  The examiner can normally be reached on Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Hwa Andrew Lee/Primary Examiner, Art Unit 2886